Pjsr Curiam.
There appears tobe no authority for the city of Ocean City to make the street improvements proposed to be made under the resolution brought up by the writ except in the manner pointed out in section 48, subdivision 3, of the city charter. Pamph. L. 1897, p. 70. Under this section of the charter all such street improvements must be authorized by ordinance. Conceding, but not deciding, that the city of Ocean City has the power to malee the improvements on the ocean front ends of the streets and constructs proper approaches thereto upon the streets, still it is clear that such improvements are within legal contemplation street improvements and must be carried out by ordinance.
If the improvements contemplated by the resolution brought up are not properly designated as street improvements then the resolution must fail for lack of power to prove it. No authority was cited other than the authority to improve streets to sustain the action of the council in passing the resolution. We find none in the city charter. Pamph. L. 1897, p. 46.
The resolution is without authority and will be set aside, with costs.